DETAILED ACTION
This action is responsive to remarks and amendment filed on 2/23/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 7-13 and 16 are pending in this Office Action. Claims 1 and 12-13 are currently amended. Claims 2-6 and 14-15 are canceled. Claims 1 and 12-13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks & Arguments
Regarding the 101 abstract idea rejection of the independent claims:
Applicant argues that the claims as amended incorporate the judicial exception into a practical application because:
1. the “obtaining…” limitation is directed to an improvement in the interaction between external data sources and the reconciled data storage of the claimed data property recognition apparatus, whereby ingested data (query sets of data entries) from multiple disparate external sources are reconciled with a reference/model schema. Such data ingestion features overcome operations that are typically executed manually and are time-consuming. The “managing…” limitation further emphasizing the practical application of the claimed subject matter to the ingestion of data from disparate data sources with different schema unto a data storage unit with unified schema.
In response, the “obtaining…” additional limitation amounts to pre-solution data gathering and adding insignificant extra solution activity to the judicial exception. The “managing…” limitation processes queries to the query sets using a descriptor, which is akin to manually searching a reference such as the yellow pages, an encyclopedia, a dictionary, or a table of data using a parameter value. Further, a feature which overcomes operations that are typically executed manually and are time-consuming amounts to no more than mere instructions to apply the exception using a generic computer component.
2. the “serving…” and “storing user feedbacks…” limitations further reflect the practical application of serving an improved user interface to a user-controlled client device through which user feedback selected descriptors are used to retrain the machine learning model, thereby improving the creation of a 
In response, the serving of a user interface to a user-controlled device over a network connection, receiving feedback from the user interface and storing the user feedbacks taken individually amount to adding insignificant extra solution activity to the judicial exception, which simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network, presenting offers and gathering statistics, and storing and retrieving information in memory as one of the well-understood, routine and conventional activities. The use of the stored user feedbacks to retrain the machine learning model for subsequent query sets of data entries is a process that, under its broadest reasonable interpretation, covers mathematical calculations, and fall within the “Mathematical Concepts” grouping of abstract ideas.
Hence the rejection of the claims under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12 and 13 recite:
“generating a value of each of the set of statistical characteristics for the query set of data entries, and outputting a query feature vector composed of the generated values of statistical characteristics;”
“executing vector comparisons between the query feature vector and the plurality of stored reference feature vectors, the result of each executed vector comparison being a number;”
“executing semantic comparisons between the query set descriptor and the descriptors stored in association with the reference feature vectors, respectively, the result of each executed semantic comparison being a number;”
“ranking the descriptors stored in association with the reference feature vectors, the ranking being in order of aggregate result value;”
the determination of “a top n highest-ranked descriptors according to the ranking as selectable descriptors”, and the determination of “an input selection of one of the selectable descriptors as the best match descriptor;”
 “matching the respective selected best match descriptor of the respective query set.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a memory” and “a non-transitory computer readable medium”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “a processor”, “a memory” and “a non-transitory computer readable medium”, these limitations in the context of these claims encompasses composing a set of statistical characteristics for a query set of data entries, comparing the set of characteristics to other reference sets to find the top descriptor matches, and receiving a best match selection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Claims 1, 12 and 13 further recite:
“a machine learning model which applies a first stored weight to the vector comparison result number and a second stored weight to the semantic comparison result number and aggregates the weighted vector comparison result number and the weighted semantic comparison result number into an aggregate result value representing a degree of relevance of the respective descriptor to the query set of data entries;” and 
“using the stored user feedbacks to retrain the machine learning model for subsequent query sets of data entries.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations, and fall within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because:
The claims recite additional elements “a processor”, “a memory” and “a non-transitory computer readable medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional element of the steps of 
“storing a plurality of model sets of data entries, each model set of data entries being a plurality of data entries individually representing a property common to the model set of data entries, and being stored in association with a reference feature vector and a descriptor of the property, the reference feature vector comprising a value for each of a set of statistical characteristics representing the model set of data entries;”
“obtaining, from each of a plurality of disparate data sources external to the data property recognition apparatus, query sets of data entries, the query sets of data entries each being stored according to a different native storage schema, the obtained query sets of data entries being obtained by the data property recognition apparatus for ingestion into a single reconciled data storage unit in accordance with a unified storage schema defined by the stored descriptors of the reference feature vectors;”
“for each of the query sets of data entries: obtaining, from the respective data source, a query set descriptor identifying a property represented by the query set of data entries;” 
“serving to a user-controlled client device over a network connection a user interface comprising a top n highest-ranked descriptors” as determined above,
“receiving via the user interface an input”
“storing user feedbacks from the user interface, the user feedbacks comprising input selections of one descriptor from among top n higher-ranked descriptors” and
“writing the query set of data entries to a reconciled data storage unit in association with the selected best match descriptor.”
All of which taken individually amounts to adding insignificant extra solution activity and pre-solution data gathering to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
The claims further recite additional element of the step of “managing access by an external computing apparatus to the query sets as stored in the reconciled data storage, the query sets being accessed by a query from the external computing apparatus specifying a descriptor” which merely describes a generic data management system where the data sets are store and queried, and is generally linking the abstract idea to a field of use (see MPEP 2106.05(h), limiting application of the abstract idea to power-grid monitoring, Electric Power). The additional element does not integrate the abstract idea into a practical application.
Accordingly, claims 1, 12 and 13 are directed to an abstract idea.

Claims 1, 12 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a memory” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity identified above simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network, presenting offers and gathering  (see MPEP 2106.05(d)(II).
Further the additional element of the step of “managing access…” merely describes a generic data management system where the data sets are store and queried, and is generally linking the abstract idea to a field of use.
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 1, 12 and 13 are not patent eligible.

Regarding dependent claims 7-11 and 16: 
Claim 7 recites elements/limitations “wherein: each individual model set of data entries among the model sets of data entries is constrained to comprise data entries of a common data type, the common data type being one of plural supported data types; the query set of data entries is constrained to comprise data entries of a common data type, the common data type being one of the plural supported data types; the set of statistical characteristics for which values are included in each of the reference feature vectors is dependent upon the data type from the plural supported data types of the data entries comprising the respective model set of data entries; and the set of statistical characteristics for which values are included in the query feature vector is dependent upon the data type from the plural supported data types of the data entries comprising the query set of data entries; the plural supported data types being string, numeric, and numerical time-series” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the data types comprised in model sets of data entries and depended upon by the set of statistical characteristics.

 “wherein the executed vector comparisons are between the query feature vector and each of the stored reference set of feature vectors, and the comparison comprises: a preprocessing step of comparing a data type of the set of data entries represented by the reference feature vector with a data type of the query set of data entries represented by the query feature vector, and when the data types are different based on the comparison of the preprocessing step, excluding the reference feature vector from vector comparison; and when the data types are the same, performing a vector comparison between the query feature vector and the reference feature vector to obtain a number representing the similarity between the compared feature vectors” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the conditions of the above vector comparisons.

Claim 9 recites elements/limitations “wherein the set of statistical characteristics for a set of data entries of the numeric type, comprises two or more from among the following: number of data entries; minimum value; maximum value; first quartile value; third quartile value; median value; mean; standard deviation; variance; most repeated data entry” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the data types depended upon by the set of statistical characteristics.

Claim 10 recites elements/limitations “wherein the set of statistical characteristics for a set of data entries of the string type, comprises two or more from among the following: number of data entries; alphabet of data entries; average number of characters per data entry; average number of white spaces per data entry; average number of full stops per data entry; average number of commas per data entry; average number of semicolons per data entry; most repeated data entry; longest common substring; percentage of unique entries; statistical metering based on string distances or other meters” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the set of statistical characteristics.

“wherein the set of statistical characteristics for a set of data entries being of the numerical time-series type, comprises two or more from among the following: number of data values; number of entries; minimum numerical value; maximum numerical value; first quartile numerical value; third quartile numerical value; median numerical value; mean of numerical values; standard deviation; variance; covariance; skewness; kurtosis; start date; end date” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the set of statistical characteristics. 

Claim 16 recites elements/limitations “wherein the reconciled data storage unit to which the query set of data entries is written in association with the selected best match descriptor, is configured to store the query set of data entries in association with the selected best match descriptor, such that the query set of data entries is accessible to other computing devices via the selected best match descriptor” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the determination of what is to be stored (query set of data entries in association with the selected best match descriptor). The storing of the determined data amounts to adding insignificant extra solution activity to the judicial exception, and simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as identified above in the analysis of claim 1.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 7-11 and 16 are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169